Citation Nr: 0716734	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The appellant's husband served during World War II with the 
Philippine recognized guerrillas from January 1, 1944 to 
September 14, 1945, and with the regular Philippine Army from 
September 15, 1945 to May 21, 1946.  He died in May 1979.  He 
was not service-connected for any disability during his 
lifetime.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

A total service-connected disability rating was not in affect 
for ten continuous years immediately preceding the death of 
the appellant's husband nor is there any indication that he 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision.  The decedent was not rated totally 
disabled continuously after discharge from service in May 
1946 for a period of at least 5 years immediately preceding 
his death.  He was not a former prisoner of war.  


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in May 2006, VA satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b) (2006).  Specifically, VA notified the 
appellant of information and evidence necessary to 
substantiate the claim decided herein; the information and 
evidence that VA would seek to provide; and the information 
and evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to her claim.  

The record reflects that the originating agency adjudicated 
the appellant's claim following the provision of the required 
notice and the completion of all indicated development of the 
record.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete notice been provided at an earlier time.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

As the Board is denying this claim, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

VA has done everything reasonably possible to assist the 
appellant with respect to the claim and has met its duty to 
assist.  Service medical records and postservice medical 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

If the death of the appellant's husband is not determined to 
be service-connected, as a surviving spouse, she may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.  For purposes of this provision, the decedent must 
be a person who dies not as the result of his or her own 
willful misconduct and who either was in receipt of, or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 2002).

"Entitled to receive" means that at the time of death the 
decedent had service-connected disability rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the decedent had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  The service-connected 
disability must have been (1) continuously rated totally 
disabling for 10 or more years immediately preceding death, 
(2) continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service, or 
(3) continuously rated totally disabling for a period of not 
less than one year immediately preceding death, if the 
decedent was a former prisoner of war who died after 
September 30, 1999.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22 (2006).

"Hypothetical entitlement" consideration for DIC benefits 
under 38 U.S.C.A. § 1318 was allowable for claims filed prior 
to January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
appellant's claim was received by VA in February 2002, such 
consideration is not warranted.

Evaluating the claim under the law, the Board notes that the 
decedent was not a prisoner of war.  At the time of the death 
of the appellant's husband in May 1979, service connection 
had not been established for any disability, and the 
appellant does not assert nor is there any indication that 
her husband had applied for total compensation but had not 
received a total rating due solely to clear and unmistakable 
error in a VA decision.  

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994). 


ORDER


Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


